UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6171



In Re: GREGORY MILANOVICH,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CA-00-234-MU)


Submitted:   April 20, 2001                 Decided:   July 5, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Milanovich, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Milanovich petitions this court for a writ of mandamus

compelling Chief District Judge Graham C. Mullen to reverse his

order transferring Milanovich’s civil action to the United States

District Court for the Southern District of Georgia.    Milanovich

has failed to demonstrate he has no other adequate means to attain

the relief he desires or that his right to mandamus relief is clear

and indisputable.   See Allied Chem. Corp. v. Diaflon, 449 U.S. 33,

35 (1980).

     Accordingly, we grant Milanovich’s motion for relief from the

provisions of Fed. R. App. P. 21, but we deny mandamus relief.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2